Name: Commission Regulation (EEC) No 2968/79 of 20 December 1979 laying down detailed rules for the provision of administrative assistance in connection with the export of soft ripened cow's milk cheeses eligible for special treatment on import into a non-member country
 Type: Regulation
 Subject Matter: processed agricultural produce;  executive power and public service;  tariff policy;  international trade
 Date Published: nan

 Avis juridique important|31979R2968Commission Regulation (EEC) No 2968/79 of 20 December 1979 laying down detailed rules for the provision of administrative assistance in connection with the export of soft ripened cow's milk cheeses eligible for special treatment on import into a non-member country Official Journal L 336 , 29/12/1979 P. 0025 - 0028 Finnish special edition: Chapter 3 Volume 11 P. 0174 Greek special edition: Chapter 03 Volume 27 P. 0156 Swedish special edition: Chapter 3 Volume 11 P. 0174 Spanish special edition: Chapter 03 Volume 17 P. 0065 Portuguese special edition Chapter 03 Volume 17 P. 0065 COMMISSION REGULATION (EEC) No 2968/79 of 20 December 1979 laying down detailed rules for the provision of administrative assistance in connection with the export of soft ripened cow's milk cheeses eligible for special treatment on import into a non-member country THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2931/79 of 20 December 1979 on the granting of assistance on export of agricultural products which may benefit from a special import treatment in a third country (1), and in particular Article 1 (2) thereof, Whereas the USA has agreed in the context of GATT to allow imports of soft ripened cow's milk cheeses free of any quantitative restrictions ; whereas this measure will apply from 1 January 1980; Whereas the Community has undertaken to grant administrative assistance to the authorities of the USA to ensure correct application of the agreement ; whereas to this end the cheeses concerned should be accompanied by a certificate issued by the competent authorities in the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 On the export to the USA, including Puerto Rico, of soft ripened cow's milk cheeses, falling within subheading 04.04 E of the Common Customs Tariff, produced in the Community and complying with the definition set out in Annex I hereto, a certificate corresponding to the specimen set out in Annex II shall be issued at the request of the person concerned. Article 2 1. Certificates shall be printed on white paper and in English. Their size shall be 210 Ã  297 mm. Each certificate shall be given a serial number by the issuing agency. The exporting Member State may require that the certificate to be used on its territory shall in addition to English be printed in one of its official languages. 2. Certificates shall be made out in one original and at least two copies. These copies shall bear the same serial number as the original. The original and copies shall be completed either in typescript or in manuscript ; in the latter case, they shall be completed in block letters and in ink. Article 3 1. The certificate and copies thereof shall be issued by the agency designated by each Member State. 2. The issuing agency shall keep one copy of the certificate. The original and the other copy shall be produced to the customs office where customs export formalities for export to the USA are completed. 3. The customs office referred to in paragraph 2 shall complete the box reserved for its use on the original and return it to the person concerned. The copy shall be kept by that customs office. Article 4 The certificate shall be valid only after endorsement by the competent customs office. It shall cover the quantity indicated thereon. However, a quantity exceeding by not more than 5 % the quantity indicated on the certificate shall be regarded as covered by that quantity. Article 5 Member States shall take whatever measures may be necessary for the purpose of checking the origin, type, composition and quality of the cheeses in respect of which certificates are issued. Article 6 This Regulation shall enter into force on 1 January 1980. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1979. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 334, 28.12.1979, p. 8. ANNEX I DEFINITION OF SOFT RIPENED COW'S MILK CHEESES 1. Soft ripened cheese is cured or ripened by biological curing agents, such as molds, yeasts and other organisms which have formed a prominent crust on the surface of the cheese. The curing or ripening is conducted so that the cheese visibly cures or ripens from the surface towards the centre. Fat content in the dry matter is not less than 50 %. Moisture content calculated by weight of the non-fatty matter is not less than 65 %. The term soft ripened cheese does not include cheeses with mold yeasts and other organisms on the surface which also contain mold, blue or otherwise, distributed throughout the interior of the cheese. 2. The following non-comprehensive list is given for illustrative purposes only to show certain types of cheeses which normally comply with the definition given in paragraph 1: - Bibress, - Brie, - Camembert, - CambrÃ ©, - CarrÃ © de l'Est, - Chaource, - Coulommiers, - Epoise, - Herve, - Limbourg, - Livarot, - Maroilles, - Munster from France and Germany along both sides of the Rhine, - Pont-l'EvÃ ªque, - Reblochon, - St Marcellin - Taleggio. NB. The cheeses listed above must meet the definition indicated in order to be considered soft ripened. ANNEX II >PIC FILE= "T0011611"> DEFINITION OF SOFT RIPENED COW'S MILK CHEESES Soft ripened cheese is cured or ripened by biological curing agents, such as molds, yeasts and other organisms which have formed a crust on the surface of the cheese. The curing or ripening is conducted so that the cheese visibly cures or ripens from the surface towards the centre. Fat content in the dry matter is not less than 50 %. Moisture content calculated by weight of the non-fatty matter is not less than 65 %. The term "soft ripened cheese" does not include cheeses with molds, yeasts and other organisms on the surface which also mold, blue or otherwise, distributed throughout the interior of the cheese.